DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/21/19.These drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102 a (1) / (a2) as being anticipated by Klasner (Pub. No.: US 2014/0238114 A1).

a first quartz crystal microbalance cell having a first quartz crystal and a fluid coupling adapted to be fluidly coupled to a pre-treated water to be flowed over said first quartz crystal (see: par. 0007-0008); 
a second quartz crystal microbalance cell having a second quartz crystal and a fluid coupling adapted to be fluidly coupled to a post-treated water to be flowed over said second quartz crystal (see: par. 0012); and 
a computer processor communicatively coupled to one or more frequency counters to receive a first frequency data from said first quartz crystal and a second frequency data from said second quartz crystal and based on a difference of frequency over time between said first frequency data and said second frequency data caused by a first scale build-up on said first quartz crystal and a second scale build up on said second quartz crystal, said computer processor provides an indication of an effectiveness of a water hardness mitigation or treatment component or system.( see: par. 0015-0016, 0045). 
Regarding claim 6, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim.
Regarding claims 2 and 7, Klasner discloses the water hardness mitigation or treatment evaluation system of claim 1, wherein each flow cell further includes a series connected pump (165) and a pump controller fluidly coupled to each of said first quartz crystal microbalance cell and said second quartz crystal microbalance cell respectively 
Regarding claims 4 and 8, Klasner discloses the water hardness mitigation or treatment evaluation system of claim 1, wherein said indication of an effectiveness of a water hardness mitigation or treatment component or system comprises a display graph of said first frequency data and said second frequency data, or a difference thereof (see: par. 0044-0045, 0063). 
Regarding claims 5, Klasner discloses the water hardness mitigation or treatment evaluation system of claim 1, further comprising one or more valves (190), said computer processor communicatively coupled to said one or more valves, and said indication of an effectiveness of a water hardness mitigation or treatment component or system comprises an actuation of said one or more valves to automatically select which water hardness mitigation or treatment component of said water hardness mitigation or treatment evaluation system is to receive a water to be treated (see: par. 0038, 0045). 
Regarding claims 9 and 10, Klasner discloses the method to evaluate and effectiveness of a water hardness mitigation or treatment evaluation system of claim 6, wherein said step of providing an indication comprises providing an indication to an operator indicating that one or more components of said water hardness mitigation or treatment component or system need to be serviced or changed and wherein said step of providing an indication comprises controlling one or more valves to automatically select by computer which of one or more treatment or mitigation components is to receive a flow of water to be treated (see: par. 0051-0052). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klasner (Pub. No.: US 2014/0238114 A1) in view of Uttenthaler (Biosensors and Bioelectronics, Volume 16, Issues 9–12, December 2001, Pages 735-743, Ultrasensitive quartz crystal microbalance sensors for detection of M13-Phages in liquids) or Rodahl (Quartz crystal microbalance setup for frequency and Q-factor rneasurements in gaseous and liquid environments, Michael Rodahl) Department of Applied Physics, Chalmers University of Technology & Giiteborg University).
Regarding claim 3, Klasner does not particularly disclose or suggest wherein each of said first quartz crystal and said second quartz crystal comprise a natural frequency of about 10 MHz. Uttenthaler discloses Quartz crystal microbalance (QCM) sensors are widely used for determining liquid properties or probing interfacial processes. For some applications the sensitivity of the QCM sensors typically used (5–20 MHz) is limited compared with other biosensor methods (see: abstract). In the alternative, Rodahl discloses For an AT-cut, 10 MHz quartz crystal, C equals 2.25 ng cm-’ Hz-r if each side is covered by Am (if only one side is covered C=4.5 ng cm-’ Hz-‘), see page 3924, col. 2, second paragraph lines 5-10).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Klasner the quartz crystal of Uttenthaler or Rodahl because it is easy to measure the resonant frequency of a 10 MHz quartz crystal with an accuracy better than 0.01 Hz. Furthermore, the fundamental sensor effect of a QCM is the decrease of the resonant frequency of an oscillating quartz crystal due to the binding of mass on a coated surface during the measurement and the sensitivity of QCM sensors increases strongly with an increasing resonant frequency 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861